Citation Nr: 0528256	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  04-03 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

1.  Entitlement to an initial compensable rating for 
sinusitis.

2.  Entitlement to a higher initial rating for laxity of the 
right knee, status post ligament repair surgery, currently 
evaluated as 10 percent disabling.

3.  Entitlement to a higher initial rating for degenerative 
joint disease of the right knee, postoperative, currently 
evaluated as 10 percent disabling.

4.  Entitlement to a higher initial rating for residuals of a 
left ankle ligament injury, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 until his 
retirement in August 2002.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  Jurisdiction over the claims folder was 
subsequently transferred to the RO in Roanoke, Virginia.

The August 2002 rating decision denied the veteran's claim 
for service connection for erectile dysfunction and his claim 
for service connection for chronic prostatitis.  By rating 
action in April 2005, the RO granted the veteran service 
connection for these disabilities.  Accordingly, these claims 
are no longer in appellate status.

The August 2002 rating decision also granted service 
connection and a noncompensable rating for left ankle 
disability, and granted service connection and a 10 percent 
rating for a right knee disability.  On his January 2004 
substantive appeal, the veteran stated that he was seeking a 
10 percent rating for his left ankle disability, and a 20 
percent disability for his right knee disability.  By rating 
action in April 2005, the RO granted the veteran an 
additional 10 percent for his right knee disability (for a 
total of 20 percent), and a 10 percent rating for his left 
ankle disability.  While it would seem that these claims were 
granted in full, in June 2005, the veteran submitted a 
statement indicating that he wished to continue his appeal 
with respect to these issues.  

REMAND

The veteran was provided a VA orthopedic examination in 
August 2002.  In his September 2003 notice of disagreement, 
he alleged that his right knee and left ankle disabilities 
had increased in severity.  Accordingly, a VA orthopedic 
examination to determine the current severity of the 
veteran's right knee and left ankle disabilities is 
indicated.

The United States Court of Appeals for Veterans Claims has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In the present case, the Board notes that the 
appellant has not received VCAA notice with respect to the 
right knee and left ankle initial rating claims on appeal.  
As the veteran's claims for service connection for the right 
knee and left ankle disabilities were adjudicated without 
provision of VCAA notice, the exclusion from VA's duty to 
notify for issues raised as part of a notice of disagreement, 
as outlined in VAOPGCPREC 08-2003, is not applicable for 
these issues. 

The veteran has also been granted service connection and a 
noncompensable rating for chronic sinusitis.  A review of the 
record reveals that the veteran has not had a VA examination 
of this disability.  The Board notes that a VA examination is 
necessary in order to determine the current severity of this 
disability for rating purposes.  See 38 C.F.R. § 3.159(c)(4) 
(2004).

In light of these circumstances, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  The VBA should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. §  5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2005), to 
include notice that he should submit any 
pertinent evidence in his possession. 

2.  Then, the VBA should attempt to 
obtain a copy of all pertinent records 
identified but not provided by the 
veteran.  If the VBA is unable to obtain 
a copy of any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide a copy of the 
outstanding evidence.

3.  Then, the veteran should be afforded 
an examination by an examiner with 
sufficient expertise to determine the 
current nature and severity of his 
service-connected sinusitis.  The claims 
folders must be made available to and 
reviewed by the examiner.  All indicated 
tests and studies, to include X-rays or 
other diagnostic procedures deemed 
necessary, should be conducted.  The 
examiner should report the number and 
severity of episodes per year of 
sinusitis, including whether each episode 
is incapacitating, or requires antibiotic 
treatment, and, if so, the duration of 
the antibiotic therapy, and whether the 
sinusitis is characterized by headaches, 
pain, and purulent discharge or crusting.  
The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

4.  The veteran also should be afforded 
an examination by an examiner with 
appropriate expertise to determine the 
nature and extent of all impairment due 
to his service-connected disabilities of 
the right knee and left ankle.  The 
claims folders must be made available to 
and reviewed by the examiner.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the knee.  
The examiner should also determine if the 
knee locks and if so the frequency of the 
locking.  

The examiner should also provide an 
opinion concerning the impact of the 
disabilities on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

5.  The VBA should also undertake any 
other development it determines to be 
warranted.

6.  Then, the VBA should readjudicate the 
veteran's claims.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the VBA should 
issue a supplemental statement of the 
case and afford the veteran the requisite 
opportunity to respond before the claims 
folders are returned to the Board for 
further appellate action.  

By this remand, the Board intimates no opinion as to any 
ultimate outcome warranted.  The veteran need take no action 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

